Case 1:20-cv-01411-AT Document 19 Filed 06/05/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK oe ALLY FILED
MOUSSA KONATE DATE FILED: __ 6/5/2020
Plaintiff,
-against- 20 Civ. 1411 (AT)
ALLIANCE SECURITY INC., RUSSEL CRUZ, ORDER

THOMAS CRUZ, MALCOLM TERRENCE,
MICHAEL DEGIOVANNI, ANTHONY
QUINEOS, and ISRAEL RIVERA ,

 

Defendants.
ANALISA TORRES, United States District Judge:

 

It is ORDERED that the initial pretrial conference scheduled for June 29, 2020, at 11:00
a.m. shall proceed telephonically. The parties are each directed to call either (888) 398-2342 or
(215) 861-0674, and enter access code 5598827.

In addition, to protect the public health, while promoting the “just, speedy, and
inexpensive determination of every action and proceeding,” Fed. R. Civ. P. 1, it is ORDERED
pursuant to Rules 30(b)(3) and 30(b)(4) of the Federal Rules of Civil Procedure that all
depositions in this action may be taken via telephone, videoconference, or other remote means.
It is further ORDERED pursuant to Rule 30(b)(5) that a deposition will be deemed to have taken
place “before an officer appointed or designated under Rule 28” if such officer attends the
deposition using the same remote means used to connect all other participants, so long as all
participants (including the officer) can clearly hear and be heard by all other participants. The
parties are encouraged to engage in discovery through remote means at every available
opportunity.

SO ORDERED.

Dated: June 5, 2020
New York, New York

O9-

ANALISA TORRES
United States District Judge

 
